DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing was received on July 9, 2021.  This drawing is acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "The frame system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of support members" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the tubular frame member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum (US 2,714,387) in view of Denn (US 2,757,677).
Meldrum discloses a portable canopy, as shown in Figures 1-11, which is comprised of a plurality of attachment members that are each comprised of a clamp, defined as Part #36, and a fastener, as shown in Figures 1-3, each of said attachment members being operable to be selectively secured to a frame member of a boat or raft, defined as Part #14, as shown in Figures 1-2, and each of said attachment members further comprising a male extension, defined as Part #20, as shown in Figure 4, a plurality of telescopic extension members each having a lower post member, defined as Part #18, and an upper post member, defined as Part #56, that are translatable relative to one another and are selectively securable with a jam nut, defined as Part #54, as shown in Figures 1-2, said male extension of each of said plurality of attachment members being operable to be secured to at least one of said telescopic extension members, as shown in Figure 4, and a textile canopy member, defined as Part #82, which can be selectively secured to said plurality of telescopic extension members and operable to provide shade and cover, as shown in Figure 1.
Meldrum, as set forth above, discloses all of the features claimed except for the use of second and third male extensions on a plurality of attachment members.
Denn discloses a tent frame, as shown in Figures 1-18, which includes a plurality of attachment members, defined as Part #17, each having a first vertical male extension, defined as Part #22, and second and third horizontal male extensions, defined as Part #23, as shown in Figure 4, where said first and second male extensions extend in first and second directions that are at least 45 degrees apart.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of attachment members each with first and second male extensions that extend in first and second directions, as taught by Denn, in combination with the portable canopy as disclosed by Meldrum for the purpose of providing a portable canopy with attachment members having a plurality of male extensions for attachment to telescopic extension members or frame members in order to facilitate the assembly of said portable canopy.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meldrum in view of Denn, and further in view of Mandanici (US 7,093,558).
Meldrum in combination with Denn shows all of the features claimed except for the use of two telescopic members that are selectively securable by a pin.
Mandanici discloses a convertible boat top, as shown in Figures 1-16, which includes a plurality of telescopic extension members, as shown in Figure 7, each having first, second and third telescopic members, defined as Parts #3-5, that are translatable relative to one another and selectively securable by a pin, defined as Part #20, as shown in Figure 8.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of telescopic extension members with telescopic members that are selectively securable by a pin, as taught by Mandanici, in combination with the portable canopy as disclosed by Meldrum and the teachings of Denn for the purpose of providing a portable canopy with a plurality of telescopic extension members having telescopic members that are securable by a pin in order to facilitate securement of said telescopic members.

Allowable Subject Matter
Claims 8-19 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 24, 2022


/LARS A OLSON/
Primary Examiner, Art Unit 3617